
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.16


COMPLETION GUARANTY

        THIS COMPLETION GUARANTY (this "Guaranty") dated as of October 30, 2002,
is made by Wynn Completion Guarantor, LLC ("Completion Guarantor"), in favor of
Deutsche Bank Trust Company Americas, as the Bank Agent acting on behalf of the
Bank Lenders and Wells Fargo Bank, National Association, as the Indenture
Trustee acting on behalf of the Second Mortgage Note Holder(s). This Guaranty is
made and delivered pursuant to the Master Disbursement Agreement (the
"Disbursement Agreement") dated as of even date herewith among Wynn Las
Vegas, LLC, a Nevada limited liability company ("Wynn Las Vegas"), Wynn Las
Vegas Capital Corp., a Nevada corporation ("Capital Corp."), Wynn Design &
Development, LLC, a Nevada limited liability company ("WDD" and, jointly and
severally with Capital Corp., the "Company"), the Bank Agent, the Indenture
Trustee, Deutsche Bank Trust Company Americas, as the Disbursement Agent and
Wells Fargo Bank Nevada, National Association, as the FF&E Agent. The Bank
Agent, the Indenture Trustee and the Lenders under their respective Facility
Agreements are hereinafter referred to as the "Lender Beneficiaries" ("Lender
Beneficiaries") (it being understood that the term "Lender Beneficiaries" shall
not include the FF&E Agent or the FF&E Lenders).

RECITALS

        A.    The Project.    The Company proposes to develop, construct and
operate the Le Rêve Casino Resort, a hotel and casino resort, with related
parking structure and golf course facilities, as part of the redevelopment of
the site of the former Desert Inn in Las Vegas, Nevada.

        B.    Bank Credit Agreement.    Concurrently herewith, Wynn Las Vegas,
the Bank Agent, Deutsche Bank Securities, Inc., as advisor, lead arranger and
joint book running manager, Banc of America Securities LLC, as advisor, lead
arranger, joint book running manager and syndication agent, Bear, Stearns &
Co. Inc., as advisor, arranger and joint book running manager, Bear Stearns
Corporate Lending Inc., as joint documentation agent, Dresdner Bank AG, New York
and Grand Cayman Branches, as arranger and joint documentation agent and the
Bank Lenders have entered into the Bank Credit Agreement pursuant to which the
Bank Lenders have agreed, subject to the terms thereof and hereof, to provide
certain revolving loans to Wynn Las Vegas in an aggregate amount not to exceed
$750,000,000 and certain delay draw term loans to Wynn Las Vegas in an aggregate
amount not to exceed $250,000,000, as more particularly described therein. Of
the Bank Revolving Facility amount, $747,000,000 is intended to finance Project
Costs, as more particularly described therein. Valvino, Wynn Resorts Holdings
and certain other guarantors have, pursuant to the Bank Guarantee and Collateral
Agreement, guaranteed the obligations of Wynn Las Vegas under the Bank Credit
Agreement.

        C.    Second Mortgage Notes Indenture.    Concurrently herewith, the
Company, certain guarantors signatory thereto (including Valvino and Wynn
Resorts Holdings) and the Indenture Trustee have entered into the Second
Mortgage Notes Indenture pursuant to which the Company will issue the Second
Mortgage Notes due 2010 to finance Project Costs, as more particularly described
therein.

        D.    Disbursement Agreement.    Concurrently herewith, the Company, the
Disbursement Agent, the Bank Agent, the Indenture Trustee and the FF&E Agent,
have entered into the Disbursement Agreement in order to set forth, among other
things, (a) the mechanics for and allocation of the Company's requests for
Advances under the various Facilities and from the Company's Funds Account,
(b) the conditions precedent to the Closing Date, to the initial Advance and to
subsequent Advances, (c) certain common representations, warranties and
covenants of the Company in favor of the Funding Agents and the Lenders and
(d) the common events of default and remedies.

1

--------------------------------------------------------------------------------


        E.    Requirement of Guaranty.    The Lender Beneficiaries and the
Disbursement Agent have agreed to enter into and consummate the transactions
contemplated under the respective Facility Agreements and the Disbursement
Agreement on the condition that Completion Guarantor guarantee certain of the
Company's obligations under the Disbursement Agreement as provided herein.

        F.    Benefit to Completion Guarantor.    Completion Guarantor is a
wholly owned subsidiary of Wynn Las Vegas and acknowledges that it will benefit,
directly and indirectly, if the Lender Beneficiaries and the Disbursement Agent
enter into the respective Facility Agreements and the Disbursement Agreement.

        G.    Concurrent Obligations.    The obligations of Completion Guarantor
hereunder are being incurred concurrently with the respective obligations of the
Company under the Facility Agreements, the guaranties executed by Valvino, Wynn
Resorts Holdings and the other guarantors, and the Disbursement Agreement.

        H.    Capitalized Terms.    Capitalized terms used but not defined
herein shall have the respective meanings given them in Exhibit A to the
Disbursement Agreement, and the Rules of Interpretation contained in said
Exhibit A shall apply hereto.

AGREEMENT

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and as an inducement to the Lender
Beneficiaries and the Disbursement Agent to enter into the Facility Agreements
and the Disbursement Agreement, Completion Guarantor hereby consents and agrees
as follows:

        1.    Guaranty.    

        (a)  The undersigned Completion Guarantor, as primary obligor and not
merely as surety, unconditionally and irrevocably guarantees to (i) the Bank
Agent acting on behalf of the Bank Lenders, and (ii) the Indenture Trustee
acting on behalf of the Second Mortgage Note Holder(s), (A) the performance by
the Company of its obligation under the Disbursement Agreement to achieve
Completion on or before the Scheduled Completion Date and thereafter to achieve
Final Completion, (B) payment and performance when due, whether by acceleration
or otherwise, of the full amount of any and all obligations and liabilities of
the Company under Sections 5.8.1, 5.8.3 and the last sentence of Section 5.21 of
the Disbursement Agreement (the "Relevant Provisions"), and (C) the payment or
performance when due of all other "Obligations" (as defined in the Disbursement
Agreement) of the Loan Parties under the Credit Agreement and the Second
Mortgage Notes Indenture, whether by acceleration or otherwise, together with
all expenses incurred by the Disbursement Agent or the Lender Beneficiaries in
enforcing any of such obligations and liabilities or the terms hereof,
including, without limitation, reasonable fees and expenses of legal counsel
(collectively, the "Obligations"), and agrees that if for any reason the Company
shall fail to pay or perform when due any of such Obligations, Completion
Guarantor will pay or perform the same forthwith. Notwithstanding any other
provision hereof, Completion Guarantor's aggregate liability under this
Section 1(a), excluding any amounts payable under Section 18 below and any
amounts transferred from the Completion Guaranty Deposit Account to the Company
Funds Account pursuant to Section 2(e) below, shall in no event exceed Fifty
Million Dollars ($50,000,000) (the "Liability Cap"). Amounts payable by
Completion Guarantor under Section 18 below and amounts transferred from the
Completion Guaranty Deposit to the Company's Funds Account shall be disregarded
for purposes of the Liability Cap. Completion Guarantor waives notice of
acceptance of this Guaranty and of any obligation to which it applies or may
apply under the terms hereof, and waives diligence, presentment, demand of
payment, notice of dishonor or non-payment, protest, notice of protest, of any
such obligations, suit or taking other action by the Disbursement Agent, the
Lender Beneficiaries or Lenders against, and

2

--------------------------------------------------------------------------------

giving any notice of default or other notice to, or making any demand on, any
party liable thereon (including Completion Guarantor).

        (b)  This Guaranty is a primary obligation of Completion Guarantor and
is an absolute, unconditional, continuing and irrevocable guaranty of payment
and not of collectibility and is in no way conditioned on or contingent upon any
attempt to enforce in whole or in part the Company's liabilities and obligations
to the Funding Agents, the Lenders and the Disbursement Agent. Subject to the
Liability Cap set forth in Section 1(a) above, if the Company shall fail to pay
any of the Obligations as and when they are due, Completion Guarantor shall
forthwith pay such Obligations in immediately available funds. Each failure by
the Company to pay any Obligations shall give rise to a separate cause of action
herewith, and separate suits may be brought hereunder as each cause of action
arises.

        (c)  The Funding Agents or the Lenders may, in accordance with the
Financing Agreements, at any time and from time to time (whether or not after
revocation or termination of this Guaranty) without the consent of or notice to
Completion Guarantor, except such notice as may be required by the Financing
Agreements or applicable law which cannot be waived, without incurring
responsibility to Completion Guarantor, without impairing or releasing the
obligations of Completion Guarantor hereunder, upon or without any terms or
conditions and in whole or in part, (i) change the manner, place and terms of
payment or change or extend the time of payment of, renew, or alter any
Obligation, or any obligations and liabilities (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof or in
any manner modify, amend or supplement the terms of any Facility Agreement, the
Disbursement Agreement (including the Relevant Provisions) or any documents,
instruments or agreements executed in connection therewith (in each case, with
the consent of the Company if required by such documents) and the guaranty
herein made shall apply to the Obligations, changed, extended, renewed,
modified, amended, supplemented or altered in any manner; (ii) exercise or
refrain from exercising any rights against the Company or others (including
Completion Guarantor) or otherwise act or refrain from acting; (iii) add or
release any other guarantor from its obligations without affecting or impairing
the obligations of Completion Guarantor hereunder; (iv) settle or compromise any
Obligations and/or any obligations and liabilities (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
obligations and liabilities which may be due to the Lenders or others; (v) sell,
exchange, release, surrender, realize upon or otherwise deal with in any manner
or in any order any property by whomsoever pledged or mortgaged to secure or
howsoever securing the Obligations or any liabilities or obligations (including
any of those hereunder) incurred directly or indirectly in respect thereof or
hereof and/or any offset thereagainst; (vi) apply any sums by whomsoever paid or
howsoever realized to any obligations and liabilities of the Company and the
other Loan Parties to the Funding Agents and the Lenders under any of the
Financing Agreements in the manner provided therein regardless of what
obligations and liabilities remain unpaid; (vii) consent to or waive any breach
of, or any act, omission or default under, any Facility Agreement or the
Disbursement Agreement (including the obligation to achieve Completion on or
before the Scheduled Completion Date, the obligation to achieve Final Completion
or the obligation set forth in the Relevant Provisions) or otherwise amend,
modify or supplement (with the consent of the Company or other Loan Parties, if
required by such documents) any Facility Agreement or the Disbursement Agreement
(including the obligation to achieve Completion on or before the Scheduled
Completion Date, the obligation to achieve Final Completion, or the obligation
set forth in the Relevant Provisions) or any of such other instruments or
agreements; and/or (viii) act or fail to act in any manner referred to in this
Guaranty which may deprive Completion Guarantor of any right to subrogation
which Completion Guarantor may, notwithstanding the provisions of Section 7,
have against the Company or the

3

--------------------------------------------------------------------------------




other Loan Parties to recover full indemnity for any payments made pursuant to
this Guaranty or of any right of contribution which Completion Guarantor may
have against any other party.

        (d)  No invalidity, irregularity or unenforceability of the Obligations
shall affect, impair, or be a defense to this Guaranty, which is a primary
obligation of Completion Guarantor.

        (e)  This is a continuing Guaranty and all obligations to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. In the event that, notwithstanding the
provisions of Section 1(a) hereof, this Guaranty shall be deemed revocable in
accordance with applicable law, then any such revocation shall become effective
only upon receipt by the Bank Agent, the Indenture Trustee and the Disbursement
Agent of written notice of revocation signed by Completion Guarantor. No
revocation or termination hereof shall affect in any manner rights arising under
this Guaranty with respect to Obligations (i) arising prior to receipt by the
Bank Agent, the Indenture Trustee and the Disbursement Agent of written notice
of such revocation or termination and the sole effect of revocation and
termination hereof shall be to exclude from this Guaranty Obligations thereafter
arising which are unconnected with Obligations theretofore arising or
transactions theretofore entered into or (ii) arising as a result of an Event of
Default under the Disbursement Agreement occurring by reason of the revocation
or termination of this Guaranty.

        (f)    (i) Except as otherwise required by law, each payment required to
be made by Completion Guarantor hereunder shall be made without deduction or
withholding for or on account of Taxes. If such deduction or withholding is so
required, Completion Guarantor shall, upon notice thereof from the Bank Agent,
the Indenture Trustee or the Disbursement Agent, (A) pay the amount required to
be deducted or withheld to the appropriate authorities before penalties attach
thereto or interest accrues thereon, (B) on or before the sixtieth (60th) day
after payment of such amount, forward to the Bank Agent, the Indenture Trustee
and the Disbursement Agent an official receipt evidencing such payment (or a
certified copy thereof), and (C) in the case of any such deduction or
withholding, forthwith pay to the Disbursement Agent for application in
accordance with the Disbursement Agreement such additional amount as may be
necessary to ensure that the net amount actually received by the Disbursement
Agent free and clear of such Taxes, including any Taxes on such additional
amount, is equal to the amount that the Disbursement Agent would have received
had there been no such deduction or withholding.

        (ii)  As used herein, the term "Tax" means any present or future tax,
levy, impost, duty, charge, assessment or fee of any nature (including interest,
penalties and additions thereto) that is imposed by any government or other
taxing authority in respect of any payment under this Guaranty other than
(A) any income, franchise, transfer, inheritance, capital stock or similar tax
imposed upon the gross or net income of any Lender by the United States, any
state of the United States, any jurisdiction where any Lender is organized
and/or the jurisdiction in which is located any office from or at which any
Lender is making or maintaining any Loans under the Bank Credit Facility or
acquiring the Mortgage Note(s), as the case may be, or receiving any payments
under any of the Financing Agreements and (B) any stamp, registration,
documentation or similar tax.

        2.    Completion Guaranty Deposit Account.    

        (a)  As security for Completion Guarantor's obligations hereunder,
Completion Guarantor shall, on or prior to the Closing Date, establish or cause
to be established the Completion Guaranty Deposit Account and deposit in the
Completion Guaranty Deposit Account, in cash or Permitted Investments, Fifty
Million Dollars ($50,000,000).

4

--------------------------------------------------------------------------------

        (b)  The Lender Beneficiaries shall have the right to withdraw funds
from the Completion Guaranty Deposit Account at the following times and in the
following amounts:

          (i)  On any date on which the Company is required to (but does not
prior to 11:00 a.m. New York, New York time) deposit amounts in the Company's
Funds Account or the Disbursement Account, pursuant to Section 5.8.3 of the
Disbursement Agreement, in an amount equal to the lesser of (A) the amount so
required to be deposited and (B) the greater of (x) the amount which is
permitted to be withdrawn from the Completion Guaranty Deposit Account on such
date pursuant to Section 5.8.3 of the Disbursement Agreement and (y) from and
after the initial Advance Under the Bank Credit Facility, such greater amount as
may be authorized by the Bank Agent; and

        (ii)  Pursuant to Sections 5.8.1, 5.21 and 10.2 of the Disbursement
Agreement, upon (A) the occurrence of an Event of Default, (B) the dissolution
or liquidation of the Completion Guarantor, or the Completion Guarantor's
"Bankruptcy" (as defined in the Second Mortgage Notes Deed of Trust), (C) the
breach by Completion Guarantor of any of its obligations hereunder (including
its obligations under Section 5) or (D) the occurrence of an Event of Loss
following which the Company is not allowed to repair or restore the Project, in
the full amount of funds then on deposit in the Completion Guaranty Deposit
Account.

        (c)  On the Completion Guaranty Release Date, the Lender Beneficiaries
shall release or cause to be released the amounts contemplated in
Section 2.10(d) of the Disbursement Agreement to, or as directed by, Completion
Guarantor. On the Final Completion Date, (i) the Lender Beneficiaries shall
release or cause to be released all amounts remaining in the Completion Guaranty
Deposit Account to, or as directed by, Completion Guarantor and (ii) this
Guaranty shall, except for the provisions set forth in Sections 7 and 8 below
and subject to Section 19, be deemed terminated and of no force or effect. The
provisions of Sections 7 and 8 below shall, subject to Section 19, survive until
all the Financing Agreements Obligations (as defined in Section 7) have been
paid in full.

        (d)  Proceeds of any withdrawal from the Completion Guaranty Deposit
Account shall (except as provided in Section 2(c) above) be applied by the
Lender Beneficiaries (i) in the case of a withdrawal under Section 2(b)(i)
above, to the satisfaction of the Company's obligation to cause funds to be
deposited into the Company's Funds Account or the Disbursement Account, as the
case may be, pursuant to Section 5.8.3 of the Disbursement Agreement and (ii) in
the case of a withdrawal under Section 2(b)(ii) above, as permitted under
Section 7.2 of the Disbursement Agreement, Section 8 of the Bank Credit
Agreement or Article 6 of the Second Mortgage Notes Indenture and, in any event,
as otherwise permitted by Section 3 hereof.

        (e)  The Lender Beneficiaries shall withdraw or cause to be withdrawn
any interest or other earnings which accrue on amounts on deposit in the
Completion Guaranty Deposit Account and shall deposit or cause to be deposited
such amounts in the Company Funds Account until applied to pay Project Costs as
provided in the Disbursement Agreement.

        3.    Safekeeping of Completion Guaranty Deposit Account.    

        (a)  Amounts deposited in the Completion Guaranty Deposit Account shall
be applied exclusively as provided in this Guaranty and the Lender Beneficiaries
shall at all times act and direct the Securities Intermediary under the
Completion Guaranty Collateral Account Agreements so as to implement the
application of funds provisions and procedures herein set forth. The Lender
Beneficiaries are hereby authorized to direct the Securities Intermediary to
reduce to cash any Permitted Investment (without regard to maturity) in any
account in order to make any application required hereunder. No amount held in
the Completion Guaranty Deposit Account

5

--------------------------------------------------------------------------------

shall be disbursed or applied except in accordance with the provisions hereof or
as required by law.

        (b)  The Indenture Trustee, the Bank Agent and the Disbursement Agent
shall take such actions within their control that they customarily take in the
conduct of their business to protect the Completion Guaranty Deposit Account and
all cash, funds and Permitted Investments from time to time deposited therein,
as well as any proceeds therefrom (collectively, the "Guaranty Collateral") and
maintain the same free and clear of all liens, security interests, safekeeping
or other charges, demands and claims of any nature whatsoever now or hereafter
arising in favor of any parties other than the Project Secured Parties
(collectively, "Third Party Claims"); it being understood, however, that the
foregoing shall in no way be deemed to be a guaranty or other assurance by the
Indenture Trustee, the Bank Agent or the Disbursement Agent that Third Party
Claims will not arise.

        (c)  The Disbursement Agent shall take any other steps from time to time
requested by the Bank Agent or Indenture Trustee to confirm or cause the
securities intermediary under the Completion Guaranty Collateral Account
Agreements to confirm and maintain the priority of the security interests in the
Guaranty Collateral.

        4.    Representations and Warranties.    Completion Guarantor makes the
representations and warranties set forth below to the Lender Beneficiaries and
the other Lenders as of the date hereof:

        (a)  Completion Guarantor is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and to
(i) own or hold under lease and operate the properties it purports to own or
hold under lease, (ii) carry on its business as now being conducted, (iii) incur
indebtedness and create a lien on its property and (iv) to execute, deliver and
perform under this Guaranty.

        (b)  Completion Guarantor has duly authorized, executed and delivered
this Guaranty and neither the execution and delivery hereof nor the consummation
of the transactions contemplated hereby nor the compliance with the terms hereof
(a) does or will contravene the formation documents or any other Legal
Requirement then applicable to or binding on Completion Guarantor, (b) does or
will contravene or result in any breach or constitute any default under, or
result in or require the creation of any Lien upon any of Completion Guarantor's
properties or under any agreement or instrument to which Completion Guarantor is
a party or by which it or any of its properties may be bound, or (c) does or
will require the consent or approval of any Person which has not previously been
obtained.

        (c)  All governmental authorizations and actions necessary in connection
with the execution and delivery by Completion Guarantor of this Guaranty and the
performance of its Obligations hereunder have been obtained or performed and
remain valid and in full force and effect.

        (d)  This Guaranty constitutes the legal, valid and binding obligation
of Completion Guarantor, enforceable against Completion Guarantor (and
Completion Guarantor's successors and assigns) in accordance with the terms of
this Guaranty, subject to applicable bankruptcy, insolvency, moratorium and
other similar laws affecting creditors' rights generally and general principles
of equity.

        (e)  The execution, delivery and performance of this Guaranty (i) do not
and will not contravene any provisions of Completion Guarantor's certificate of
incorporation or bylaws; (ii) do not and will not contravene any law, rule,
regulation, order, judgment or decree applicable to or binding on Completion
Guarantor or any of its assets or properties; (iii) do not and will not
contravene, or result in any breach of or constitute any default under, any
agreement or instrument to which Completion Guarantor is a party or by which
Completion Guarantor or any of

6

--------------------------------------------------------------------------------




its assets or properties may be bound or affected; and (iv) do not and will not
require the consent of any Person under any existing law or agreement which has
not already been obtained.

        (f)    There is no pending or, to the best of Completion Guarantor's
knowledge, threatened action or proceeding affecting Completion Guarantor before
any court, governmental agency or arbitrator, which might reasonably be expected
to materially and adversely affect the financial condition, results of
operations, business or prospects of Completion Guarantor or the ability of
Completion Guarantor to perform its obligations under this Guaranty.

        (g)  Completion Guarantor possesses all franchises, certificates,
licenses, permits and other governmental authorizations and approvals necessary
for him to own his properties, conduct its businesses and perform its
obligations under this Guaranty.

        (h)  Completion Guarantor has established adequate means of obtaining
financial and other information pertaining to the businesses, operations and
condition (financial and otherwise) of the Company and its properties on a
continuing basis, and Completion Guarantor now is and hereafter will be
completely familiar with the businesses, operations and condition (financial and
otherwise) of the Company and its properties.

        (i)    All quarterly and annual financial statements heretofore
delivered by Completion Guarantor to Agent are true, correct and complete, do
not fail to disclose any material liabilities, whether direct or contingent,
fairly present the financial condition of Completion Guarantor as of the date
delivered and are prepared in accordance with generally accepted accounting
principles consistently applied.

        (j)    Completion Guarantor is not an investment company or a company
controlled by an investment company, within the meaning of the Investment
Company Act of 1940.

        (k)  (i) Completion Guarantor is not, and will not as a result of the
execution and delivery of this Guaranty, be rendered insolvent, (ii) Completion
Guarantor does not intend to incur, or believe it is incurring, obligations
beyond its ability to pay and (iii) Completion Guarantor's property remaining
after delivery and performance of this Guaranty will not constitute unreasonably
small capital for its business.

        5.    Covenants.    So long as any Obligations are outstanding,
Completion Guarantor agrees that:

        (a)  it will preserve, renew and keep in full force and effect its
limited liability company existence and it will not amend, revise or modify its
organizational documents;

        (b)  it will comply with Articles IV, VI and VII of its Articles of
Organization;

        (c)  it will maintain in full force and effect all consents of any
governmental or other authority that are required to be obtained by it with
respect to this Guaranty and will obtain any such consent that may become
necessary in the future;

        (d)  it will comply in all material respects with all applicable laws
and orders to which it may be subject if failure so to comply would materially
impair its ability to perform its obligations under this Guaranty;

        (e)  promptly, and in any event within thirty (30) Banking Days after
the obtaining knowledge thereof, Completion Guarantor will give to the Bank
Agent, the Indenture Trustee and the Disbursement Agent notice of the occurrence
of any litigation or governmental proceeding pending against Completion
Guarantor or which relates to this Guaranty; and

        (f)    it will deliver such other documents and other information
reasonably requested by the Bank Agent, the Indenture Trustee or the
Disbursement Agent.

7

--------------------------------------------------------------------------------




        6.    Waiver.    To the fullest extent permitted by law, Completion
Guarantor hereby waives and relinquishes all rights and remedies accorded by
applicable law to sureties or guarantors and agrees not to assert or take
advantage of any such rights or remedies, including without limitation (a) any
right to require the Funding Agents, the Lenders or the Disbursement Agent to
proceed against the Company or any other person or to proceed against or exhaust
any security held by the Funding Agents, the Lenders or the Disbursement Agent
at any time or to pursue any other remedy in the Funding Agents', the Lenders'
or the Disbursement Agent's power before proceeding against Completion Guarantor
(including any right or claim of right to cause a marshalling of a debtor's
assets or to proceed against Completion Guarantor, any debtor or any other
guarantor of any debtor's obligations in any particular order, including,
without limitation, any right arising under Nevada Revised Statutes
Section 40.430)), (b) any defense that may arise by reason of the incapacity,
lack of power or authority, death, dissolution, merger, termination or
disability of the Company or any other Person or the failure of the Funding
Agents, the Lenders or the Disbursement Agent to file or enforce a claim against
the estate (in administration, bankruptcy or any other proceeding) of the
Company or any other Person, (c) demand, presentment, protest and notice of any
kind, including without limitation notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or of any action
or non-action on the part of the Company, the Funding Agents, the Lenders, the
Disbursement Agent, any endorser or creditor of the Company or Completion
Guarantor or on the part of any other person under this or any other instrument
in connection with any obligation or evidence of indebtedness held by the
Funding Agents, the Lenders or the Disbursement Agent as collateral or in
connection with any Obligations, (d) any defense based upon an election of
remedies by the Funding Agents, the Lenders or the Disbursement Agent, including
without limitation an election to proceed by non-judicial rather than judicial
foreclosure, which destroys or otherwise impairs any subrogation rights which
Completion Guarantor may, notwithstanding the provisions of Sections 7 and 8,
have against the Company, any right which Completion Guarantor may,
notwithstanding the provisions of Sections 7 and 8, have to proceed against the
Company for reimbursement, or both, (e) any defense based on any offset against
any amounts which may be owed by any Person to Completion Guarantor for any
reason whatsoever, (f) any defense based on any act, failure to act, delay or
omission whatsoever on the part of the Company or the failure by the Company to
do any act or thing or to observe or perform any covenant, condition or
agreement to be observed or performed by it under the Financing Agreements,
(g) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal provided, that, upon payment in full
of the Obligations, this Guaranty shall no longer be of any force or effect,
(h) any defense, setoff or counterclaim which may at any time be available to or
asserted by the Company against the Funding Agents, the Lenders, the
Disbursement Agent, the Construction Consultant or any other Person under any of
the Financing Agreements, including in connection with the exercise of any
judgment by the Disbursement Agent, the Construction Consultant or any other
Person under the Disbursement Agreement or by reason of the delay or failure by
the Disbursement Agent or the Construction Consultant or any other Person to
perform their duties thereunder, (i) any duty on the part of the Funding Agents,
the Lenders or the Disbursement Agent to disclose to Completion Guarantor any
facts the Funding Agents, the Lenders or the Disbursement Agent may now or
hereafter know about the Company, regardless of whether the Funding Agents, the
Lenders or the Disbursement Agent have reason to believe that any such facts
materially increase the risk beyond that which Completion Guarantor intends to
assume, or have reason to believe that such facts are unknown to Completion
Guarantor, or have a reasonable opportunity to communicate such facts to
Completion Guarantor, since Completion Guarantor acknowledges that Completion
Guarantor is fully responsible for being and keeping informed of the financial
condition of the Company and the other Loan Parties and of all circumstances
bearing on the risk of non-payment of any obligations and liabilities hereby
guaranteed, (j) fact that Completion Guarantor may at any time in the future no
longer be a subsidiary of Wynn Las Vegas, (k) any defense based on any change in
the time, manner or place of any payment under, or in any other term of, any
Facility Agreement, the Disbursement Agreement (including the

8

--------------------------------------------------------------------------------

Relevant Provisions) or any other amendment, renewal, extension, acceleration,
compromise or waiver of or any consent or departure from the terms of any
Facility Agreement, the Disbursement Agreement (including the Relevant
Provisions) or any other Financing Agreement, (l) any defense arising because of
the any Funding Agents', any Lender's or the Disbursement Agent's election, in
any proceeding instituted under the Federal Bankruptcy Code, of the application
of Section 1111(b)(2) of the Federal Bankruptcy Code, and (m) any defense based
upon any borrowing or grant of a security interest under Section 364 of the
Federal Bankruptcy Code.

        7.    Subordination.    All existing and future indebtedness of the
Company and the other Loan Parties to Completion Guarantor is hereby
subordinated to all obligations and liabilities of all kinds and nature
(including the "Obligations" (as defined in the Disbursement Agreement)) of the
Company to the Lender Beneficiaries, including the obligations and liabilities
hereby guaranteed (collectively, the "Financing Agreements Obligations").
Without the prior written consent of Bank Agent, such subordinated indebtedness
shall not be paid or withdrawn in whole or in part, nor shall Completion
Guarantor accept any payment of or on account of any such indebtedness until all
the Financing Agreements Obligations have been repaid in full. At Bank Agent's
request, if an Event of Default under the Disbursement Agreement has occurred
and is continuing, Completion Guarantor shall cause Company to pay to Bank Agent
for the benefit of the Bank Lenders all or any part of such subordinated
indebtedness. Any payment by Company or any other Loan Party in violation of
this Guaranty shall be received by Completion Guarantor in trust for Lender
Beneficiaries, and Completion Guarantor shall cause the same to be paid to
Lender Beneficiaries immediately upon demand by Bank Agent on account of
Company's obligations and liabilities hereby guaranteed. Completion Guarantor
shall not assign all or any portion of such indebtedness while this Guaranty
remains in effect. Any attempted assignment of such indebtedness in violation of
the provisions hereof shall be void.

        8.    Subrogation.    Until all Financing Agreements Obligations have
been paid in full, (a) Completion Guarantor shall not have any right of
subrogation and waives all rights to enforce any remedy which the Lender
Beneficiaries, the Lenders or the Disbursement Agent now have or may hereafter
have against the Company and the other Loan Parties, and waives the benefit of,
and all rights to participate in, any security now or hereafter held by the
Lender Beneficiaries, the Lenders or the Disbursement Agent from the Company or
the other Loan Parties and (b) Completion Guarantor waives any claim, right or
remedy which Completion Guarantor may now have or hereafter acquire against the
Company or the other Loan Parties that arises hereunder and/or from the
performance by the Completion Guarantor hereunder including, without limitation,
any claim, remedy or right of subrogation, reimbursement, exoneration,
contribution, indemnification, or participation in any claim, right or remedy of
the Lender Beneficiaries, the Lenders or the Disbursement Agent against the
Company or the other Loan Parties, or any security which the Lender
Beneficiaries, the Lenders or the Disbursement Agent now have or hereafter
acquire, whether or not such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise.

        9.    Bankruptcy.    

        (a)  So long as any of the Financing Agreements Obligations are owed to
the Lender Beneficiaries, Completion Guarantor shall not commence, or join with
any other Person in commencing, any bankruptcy, reorganization, or insolvency
proceeding against the Company or any other Loan Party. The obligations of
Completion Guarantor under this Guaranty shall not be altered, limited or
affected by any proceeding, voluntary or involuntary, involving the bankruptcy,
reorganization, insolvency, receivership, liquidation or arrangement of the
Company or any other Loan Party, or by any defense which the Company or any
other Loan Party may have by reason of any order, decree or decision of any
court or administrative body resulting from any such proceeding.

9

--------------------------------------------------------------------------------

        (b)  So long as any Financing Agreements Obligations are owed to the
Lender Beneficiaries, to the extent of such Financing Agreements Obligations,
Completion Guarantor shall file, in any bankruptcy or other proceeding of or
against the Company or any other Loan Party in which the filing of proofs of
claims is required or permitted by law, all claims which Completion Guarantor
may have against the Company or any other Loan Party (but only to the extent)
relating to any indebtedness of the Company or such other Loan Party to
Completion Guarantor, and hereby assigns to the Bank Agent and the Indenture
Trustee, on behalf of the Bank Lenders and the Mortgage Note Holders,
respectively, all rights of Completion Guarantor thereunder. If Completion
Guarantor does not file any such claim, each of the Bank Agent and the Indenture
Trustee as attorney-in-fact for Completion Guarantor, is hereby authorized to do
so in the name of Completion Guarantor or, in such Funding Agent's discretion,
to assign the claim to a nominee and to cause proofs of claim to be filed in the
name of such nominee. The foregoing power of attorney is coupled with an
interest and cannot be revoked. The Bank Agent and the Indenture Trustee
nominees shall have the sole right to accept or reject any plan proposed in any
such proceeding and to take any other action which a party filing a claim is
entitled to take. In all such cases, whether in administration, bankruptcy or
otherwise, the person authorized to pay such a claim shall pay the same to the
Bank Agent and the Indenture Trustee to the extent of any Financing Agreements
Obligations which then remain unpaid, and, to the full extent necessary for that
purpose, Completion Guarantor hereby assigns to the Bank Agent and the Indenture
Trustee all of Completion Guarantor's rights to all such payments or
distributions to which Completion Guarantor would otherwise be entitled;
provided, however, that Completion Guarantor's obligations hereunder shall not
be satisfied except to the extent that the Bank Agent or the Indenture Trustee
receives cash by reason of any such payment or distribution. If the Bank Agent
or the Indenture Trustee receives anything hereunder other than cash, the same
shall be held as collateral for amounts due under this Guaranty.

        10.    Successions or Assignments.    

        (a)  This Guaranty shall inure to the benefit of the successors or
assigns of the Lender Beneficiaries who shall have, to the extent of their
interest, the rights of the Lender Beneficiaries hereunder.

        (b)  This Guaranty is binding upon Completion Guarantor and its
successors and assigns. Completion Guarantor is not entitled to assign its
obligations hereunder to any other person, and any purported assignment in
violation of this provision shall be void.

        11.    Waivers.    

        (a)  No delay on the part of the Lender Beneficiaries, the Lenders or
the Disbursement Agent in exercising any of their rights (including those
hereunder) and no partial or single exercise thereof and no action or non-action
by the Lender Beneficiaries, the Lenders or the Disbursement Agent, with or
without notice to Completion Guarantor or anyone else, shall constitute a waiver
of any rights or shall affect or impair this Guaranty.

        (b)  COMPLETION GUARANTOR HEREBY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY OR RELATING
TO THE SUBJECT MATTER OF THIS GUARANTY AND THE RELATIONSHIP BETWEEN COMPLETION
GUARANTOR AND THE LENDER BENEFICIARIES AND THE DISBURSEMENT AGENT THAT IS BEING
ESTABLISHED. COMPLETION GUARANTOR ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT THE LENDER BENEFICIARIES
AND THE DISBURSEMENT AGENT HAVE ALREADY RELIED ON THE WAIVER IN ENTERING INTO
THIS GUARANTY, AND THAT THE LENDER BENEFICIARIES AND THE DISBURSEMENT AGENT WILL
CONTINUE TO RELY ON

10

--------------------------------------------------------------------------------




THE WAIVER IN THEIR RELATED FUTURE DEALINGS. COMPLETION GUARANTOR FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

        12.    Interpretation.    The section headings in this Guaranty are for
the convenience of reference only and shall not affect the meaning or
construction of any provision hereof.

        13.    Notices.    All notices in connection with this Guaranty shall be
given by notice in writing hand-delivered or sent by facsimile transmission or
by certified mail return-receipt requested (airmail, if overseas), postage
prepaid. All such notices shall be sent to the appropriate telecopier number or
address, as the case may be, set forth in Section 17 below or to such other
number or address as shall have been subsequently specified by written notice to
the other party, and shall be sent with copies, if any, as indicated below. All
such notices shall be effective upon receipt, and confirmation by answerback of
any such notice so sent by telecopier shall be sufficient evidence of receipt
thereof.

        14.    Amendments.    This Guaranty may be amended only with the written
consent of the parties hereto.

        15.    Jurisdiction; Governing Law.    

        (a)  Any action or proceeding relating in any way to this Guaranty shall
be brought and enforced in the courts of the State of New York in Manhattan or
of the United States for the Southern District of New York. Any such process or
summons in connection with any such action or proceeding may be served by
mailing a copy thereof by certified or registered mail, or any substantially
similar form of mail, addressed to Completion Guarantor as provided for notices
hereunder.

        (b)  This Guaranty and the rights and obligations of Agent and of the
Completion Guarantor shall be governed by and construed in accordance with the
law of the State of New York without reference to principles of conflicts of
laws (other than Section 5-1401 of the New York General Obligations Law).

        16.    Integration of Terms.    This Guaranty contains the entire
agreement between the Completion Guarantor, the Lender Beneficiaries, the
Lenders and the Disbursement Agent relating to the subject matter hereof and
supersedes all oral statements and prior writing with respect hereto.

        17.    Addresses.    

        (a)  The address of Completion Guarantor for notices is:

Wynn Completion Guarantor, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Ron Kramer
Telephone Number: (702) 733-4123
Telecopier Number: (702) 791-0167

        (b)  The address of the Bank Agent for notices is:

Deutsche Bank Trust Company Americas
31 West 52nd Street
New York, New York 10019
Attn: George Reynolds
Telephone No.: (646) 324-2112
Telecopier No.: (646) 324-7450

11

--------------------------------------------------------------------------------

        (c)  The address of the Indenture Trustee for notices is:

Wells Fargo Bank, National Association
MAC: N9303-110
Sixth & Marquette
Minneapolis, MN 55479
Attention: Michael Slade
Telephone Number:
Telecopier Number:

        (d)  The address of the Disbursement Agent for notices is:

Deutsche Bank Trust Company Americas
31 West 52nd Street
New York, New York 10019
Attention: Amy Sinensky
Telephone No.: (212) 469-4063
Telecopier No.: (212) 469-6091

        18.    Interest; Collection Expenses.    Any amount required to be paid
by Completion Guarantor pursuant to the terms hereof shall bear interest at the
highest default rate provided in the Financing Agreement or the maximum rate
permitted by law, whichever is less, from the date due until paid in full. If
the Lender Beneficiaries or the Disbursement Agent are required to pursue any
remedy against Completion Guarantor hereunder, Completion Guarantor shall pay to
the Lender Beneficiaries or the Disbursement Agent, as the case may be, upon
demand, all reasonable attorneys' fees and expenses all other costs and expenses
incurred by the Lender Beneficiaries or the Disbursement Agent in enforcing this
Guaranty and such amounts shall not be subject to the Liability Cap under
Section 1(a).

        19.    Reinstatement of Guaranty.    This Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time any payment to or
on behalf of the Company or by the Company under the Financing Agreements or by
Completion Guarantor hereunder is rescinded or must otherwise be returned by the
Lender Beneficiaries, the Lenders or the Disbursement Agent upon the insolvency,
bankruptcy, reorganization, dissolution or liquidation of the Company or
otherwise, all as though such payment had not been made.

        20.    Counterparts.    The Guaranty may be executed in one or more
duplicate counterparts, and when executed and delivered by all of the parties
listed below shall constitute a single binding agreement.

        21.    Disbursement Agent.    

        (a)  The Lender Beneficiaries may appoint or designate the Disbursement
Agent to exercise or enforce their rights and remedies under this Guaranty and
to otherwise act on their behalf in all matters related hereto. Completion
Guarantor shall respect and treat any and all actions so taken by the
Disbursement Agent as if taken by the Lender Beneficiaries.

        (b)  All references in this Guaranty to the Disbursement Agent shall
mean and be construed as the Disbursement Agent acting pursuant to the
Disbursement Agreement.

        22.    No Benefit to the Company.    This Guaranty is for the benefit of
only the Lender Beneficiaries and is not for the benefit of the Company or the
other Loan Parties. The Guaranty shall not be deemed to be a contract to make a
loan, or extend other debt financing or financial accommodation, for the benefit
of the Company or the other Loan Parties, in each case within the meaning of
Section 365(e) of the Bankruptcy Code.

12

--------------------------------------------------------------------------------

        23.    Project Lenders Intercreditor Agreement.    All rights and
remedies of the Indenture Trustee hereunder are, as between the Indenture
Trustee and the Bank Agent, subject to the terms of the Project Lenders
Intercreditor Agreement. This provision is for the benefit of, and may be
enforced exclusively by, the Bank Agent and the Bank Lenders only. For the
avoidance of doubt, this provision is not for the benefit of the Completion
Guarantor and may not, under any circumstances, be enforced by the Completion
Guarantor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Completion Guarantor has caused this Guaranty to
be duly executed and delivered as of the day and year first written above.

  WYNN COMPLETION GUARANTOR, LLC
 
By:
Wynn Las Vegas, LLC,
a Nevada limited liability company,
its sole member
 
 
By:
Wynn Resorts Holdings, LLC,
a Nevada limited liability company,
its sole member
 
 
 
By:
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
By:
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
 
 
 
 
By:
/s/  MARC H. RUBINSTEIN      

--------------------------------------------------------------------------------

          Name: Marc H. Rubinstein

--------------------------------------------------------------------------------

          Its: Senior Vice President

--------------------------------------------------------------------------------


Agreed and accepted:
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Bank Agent
 
 
By:
/s/  GEORGE REYNOLDS      

--------------------------------------------------------------------------------


 
    Name: George Reynolds

--------------------------------------------------------------------------------

      Title: Vice President

--------------------------------------------------------------------------------

   
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Indenture Trustee
 
 
By:
/s/  MICHAEL G. SLADE      

--------------------------------------------------------------------------------


 
    Name: Michael G. Slade

--------------------------------------------------------------------------------

      Title: Corporate Trust Officer

--------------------------------------------------------------------------------

   
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Disbursement Agent
 
 
By:
/s/  GEORGE REYNOLDS      

--------------------------------------------------------------------------------


 
    Name: George Reynolds

--------------------------------------------------------------------------------

      Title: Vice President

--------------------------------------------------------------------------------

   

14

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.16

